Coulins, J.
From the findings of fact in this case, the correctness of which has not been assailed by the appellant, it appears that, on the 15th day of October, 1887, he had full knowledge of the fraud practised upon him, and had ascertained that the representations made by the respondents as to the location of the tracts of land which he had previously contracted for were false. Possessed of this knowledge he applied to the respondents, and twice obtained from them an extension of time within which to comply with the terms of his contract as to another payment, the acceptance of a deed, and the delivery of his own notes for deferred payments, with mortgages to secure the same, the last extension of time expiring October 24th. He also, after - learning the facts, endeavored to procure from the respondents an acknowledgment of the contract which would entitle it to be recorded, offering at the same time to acknowledge his own signature thereto. With these facts it is impossible to see how the appellant could expect to cancel the contract, or to rescind it and recover back the amount he had paid upon his purchase, for he had ratified it with full knowledge of the fraud of his vendors. The invariable rule is that the right to rescind may be exercised upon discovery of the fraud; but any act of ratification of a contract, after knowledge of facts authorizing a rescission, amounts to an affirmance, and terminates the right to rescind. Kraus v. Thompson, 30 Minn. 64, (14 N. W. Rep. 266.) See, also, Bigelow, Fraud, (Ed. 1888,) 436; Kerr, Fraud & M. 296, 303; 2 Pom. Eq. Jur. § 964; 2 Add. Cont. 1178, 1179.
Order affirmed.